Garland, J.
The policy sued on is the one referred to in the opinion this day delivered in the case of Bell v. The Firemen's Insurance Company of New Orleans, just decided, as taken by another Company for $9000, on the steam boat Bayou Sara, for one year. This policy was executed on the same day as the one in that case, and is the same in every substantial particular. The demand and defence are the same, and the cases were tried together ; and in the inferior court the judgment was in favor of the plaintiff. Our judgment, for the reasons given in the case referred to, is adverse to that of the Commercial Court.
The judgment in favor of the plaintiff is, therefore, annulled and reversed, and the cause 'remanded for a new trial; the appellee paying the costs of this appeal.